DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 is objected to because of the following informalities:  in claim 20, line 2, “comprising a memory blocks” should read –comprising memory blocks--.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (2020/0152279) and Kojima (2016/0070336).

 	Regarding claim 1, Oh discloses a storage device comprising: a nonvolatile memory comprising memory blocks including a first memory block and a second memory block [FIG. 1: SSD with BLK1…BLKn monitoring read]; a buffer memory configured to apply a first read voltage having a first read level and a second read voltage having a second read level higher than the first read level to memory cells connected to a reference word line for each of the memory blocks [¶0028, 0059; FIG. 1, 4, 5: buffer memory coupled to monitoring read unit to perform reading of voltages for BLK1…BLKn; first read voltage VR2 at a read level 1 and a second read voltage VR13 at a read level 2 connected to Ref WL], and store a first ON cell count (OCC1) indicating a number of memory cells turned ON by the first read voltage and a second ON cell count (OCC2) indicating the number of memory cells turned ON by the second read voltage among the memory cells connected to the reference word line cant .
 	 Oh does not explicitly disclose a controller storing the OCC1 for each of the memory blocks in a power loss protection (PLP) area of the nonvolatile memory when a sudden power off occurs in the storage device.
 	Kojima, however, discloses a controller storing the OCC1 for each of the memory blocks in a power loss protection (PLP) area of the nonvolatile memory when a sudden power off occurs in the storage device [¶0084: in case of an unordinary power-off the SSD writes portion of log where non-volatization is not conducted into the emergency evacuation block]. 
 	It would have been obvious to one of ordinary skill in the art to, at the time of invention, to have stored data pertaining to the memory blocks in a power loss protection area in order to reduce the cost of backing up data by making data nonvolatile when sudden power shut down has occurred (¶0004). 	Regarding claim 5, Oh discloses the storage device of claim 1, wherein the controller is further configured to store the OCC1 in the buffer memory, and store the OCC2 monitored at the second read voltage among the memory cells connected to the reference word line for each of the memory blocks in the buffer memory when the storage device is powered on and booted, and thereafter read the OCC1 for each of the memory blocks stored in the PLP area [FIG. 1, 6-9; ¶0028, 0066-0067].  	Regarding claim 6, Oh discloses the storage device of claim 1, wherein the controller is further configured to perform a background operation that periodically monitors the OCC1 and the OCC2 to update the buffer memory [FIG. 6].  	Regarding claim 7, Oh discloses the storage device of claim 6, wherein the controller is further configured to stop the background operation when a write request to write data to the first memory block or a read request to read data from the first memory block is received from a host [FIG. 7].  	Regarding claim 8, Oh discloses the storage device of claim 7, wherein the controller is further configured to calculate read levels used to read the data based on the OCC1, the OCC2 and a number of a target word line of the first memory block in response to the read request, and thereafter provide the read levels to the nonvolatile memory to be applied to the target word line [FIG. 9].  	Regarding claim 9, Oh discloses the storage device of claim 1, wherein the controller is further configured to determine the first read level according to a correlation with lower read levels among the read levels for determining data of the memory cells connected to the reference word line, and determine the second read level according to a correlation with higher read levels among the read levels [FIG. 1, 6, 7, 9; ¶0026-0029: buffer memory storing OCC1, OCC2; input OCC of target block and number of target WL; write OCC of block to buffer memory; reading memory cells connected to the reference word line Ref WL by using the read level and calculating an OCC of each of the blocks and logging the OCC of each block in the buffer memory by writing or storing the OCC of each block in the buffer memory and storing two OCCs for each block, an OCC1 of the first block BLK1 indicate the number of memory cells which are turned on by a first read level applied to the reference word line Ref WL of the first block BLK1 and an OCC2 indicate the number of memory cells which are turned on by a second read level applied to the reference word line Ref WL].  	Regarding claim 10, the rationale in the rejection of claim 1 is herein incorporated. Oh further discloses an artificial neural network (ANN) model [¶0029, 0030, 0076]. 11-16. (canceled)  	Regarding claim 19, Oh discloses the storage device of claim 10, wherein the controller is further configured to determine the first read level according to a correlation with lower read levels among the read levels for determining data of the memory cells connected to the reference word line, and determine the second read level according to a correlation with higher read levels among the read levels [FIG. 1, 6, 7, 9; ¶0026-0029: buffer memory storing OCC1, OCC2; input OCC of target block and number of target WL; write OCC of block to buffer memory; reading memory cells connected to the reference word line Ref WL by using the read level and calculating an OCC of each of the blocks and logging the OCC of each block in the buffer memory by writing or storing the OCC of each block in the buffer memory and storing two OCCs for each block, an OCC1 of the first block BLK1 indicate the number of memory cells which are turned on by a first read level applied to the reference word line Ref WL of the first block BLK1 and an OCC2 indicate the number of memory cells which are turned on by a second read level applied to the reference word line Ref WL].  	Regarding claim 20, the rationale in the rejection of claim 1 is herein incorporated.  	Regarding claim 24, Oh discloses the operating method of claim 20, further comprising: reading the OCC1 for each of the memory blocks stored in the PLP area and storing the OCC1 in the buffer memory when the storage device is powered on and booted [FIG. 1, 6-9; ¶0028, 0066-0067].  	Regarding claim 25, Oh discloses the operating method of claim 20, further comprising: performing a background operation that periodically monitors the OCC1 and the OCC2 to update the buffer memory [FIG. 7].  	Regarding claim 26, Oh discloses the operating method of claim 25, further comprising: stopping the background operation when a request to access the memory blocks is received from a host [FIG. 7].

Claim(s) 2, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oh (2020/0152279) and Kojima (2016/0070336) and Maruyama (2004/0213038).
 	Regarding claim 2, Kojima discloses the storage device of claim 1 storing the OCC1 for each of the memory blocks in the PLP area when the sudden power off occurs while writing data to the first memory block [¶0084: in case of an unordinary power-off the SSD writes portion of log where non-volatization is not conducted into the emergency evacuation block]. 
 	Oh does not explicitly disclose wherein the controller is further configured to select the first memory block as the PLP area when successive writing of data to the first memory block is possible [¶0084: in case of an unordinary power-off the SSD writes portion of log where non-volatization is not conducted into the emergency evacuation block].
 	Maruyama, however, discloses wherein the controller is further configured to select the first memory block as the PLP area when successive writing of data to the first memory block is possible [Abstract; ¶0084: enabling memory cell to be protected when power is turned on/off but also enables memory cells after read and write to be protected from unexpected change in power supply voltage].
  	It would have been obvious to one of ordinary skill in the art, at the time of invention, to have a controller being configured to select first memory block as the PLP area when successive writing of data to the first memory block is possible in order to reduce power consumption (¶0006).

 	Regarding claim 22, the rationale in the rejection of claim 2 is herein incorporated.
Allowable Subject Matter
Claims 3-4, 17-18, 21, 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note that claim 4 on its own merit do not recite allowable subject matter but inherits the allowable feature by virtue of being dependent from claim 3. Any amendment incorporating the subject matter of claim 4 only into the independent claim will trigger a final rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2018147543 discloses a nonvolatile semiconductor memory device wherein a read voltage corresponding to measured temperature is applied to the selected word line, a cell current flows through the bit line connected to the turned-on memory cell and the number of on-cells is counted; Torug (20180285006) discloses MLC based magnetic random access memory used in CNN based digital IC for AI wherein a digital IC for artificial intelligence comprising cellular neural networks (CNN) processing units, a random access memory cells for storing a set of weights that require higher retention rate of balanced data read and write operations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached at (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully Submitted,
USPTO

Dated:   September 21, 2022                                   By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246